                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                               SOUTHWESTERN DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
                           Plaintiff,              )
                                                   )
         vs.                                       )       No. 20-05025-01-CR-SW-RK
                                                   )
LAWRENCE WILLIAM VAUGHAN,                          )
                                                   )
                           Defendant.              )


                         ACCEPTANCE OF PLEA OF GUILTY AND
                              ADJUDICATION OF GUILT


         Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Counts One, Two

and Three contained in the Indictment filed on October 6, 2020, is now Accepted and the

Defendant is Adjudged Guilty of such offense. Sentencing will be set by subsequent Order of the

Court.



                                                         /s/ Roseann Ketchmark
                                                       ROSEANN KETCHMARK
                                                   UNITED STATES DISTRICT JUDGE




Date: March 11, 2021




               Case 3:20-cr-05025-RK Document 34 Filed 03/11/21 Page 1 of 1
